UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 Form 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended September 24, 2010 Commission File Number1-7635 TWIN DISC, INCORPORATED (Exact name of registrant as specified in its charter) Wisconsin 39-0667110 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) 1328 Racine Street, Racine, Wisconsin53403 (Address of principal executive offices) (262) 638-4000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes √No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated FilerAccelerated Filer√ Non-accelerated FilerSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNo√ At October 29, 2010, the registrant had 11,338,694 shares of its common stock outstanding. Part I. FINANCIAL INFORMATION Item 1. Financial Statements TWIN DISC, INCORPORATED CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands, Unaudited) September 24, June 30, Assets Current assets: Cash $ $ Trade accounts receivable, net Inventories, net Deferred income taxes Other Total current assets Property, plant and equipment, net Goodwill, net Deferred income taxes Intangible assets, net Other assets Total assets $ $ Liabilities and Equity Current liabilities: Short-term borrowings and current maturities of long-term debt $ $ Accounts payable Accrued liabilities Total current liabilities Long-term debt Accrued retirement benefits Deferred income taxes Other long-term Total liabilities Equity Twin Disc shareholders’ equity: Common shares authorized: 30,000,000; issued: 13,099,468; no par value Retained earnings Accumulated other comprehensive loss ) ) Less treasury stock, at cost (1,786,462 and 1,901,242 shares, respectively) Total Twin Disc shareholders' equity Noncontrolling interest Total equity Total liabilities and equity $ $ The notes to condensed consolidated financial statements are an integral part of these statements. TWIN DISC, INCORPORATED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (In Thousands Except Per Share Data, Unaudited) Three Months Ended September 24, September 25, Net sales $ $ Cost of goods sold Gross Profit Marketing, engineering and administrative expenses Earnings (loss) from operations ) Interest expense Other expense,net 60 Earnings (loss) before income taxes and noncontrolling interest ) Income taxes ) Net earnings (loss) ) Less: Net earnings attributable to noncontrolling interest, net of tax ) ) Net earnings (loss) attributable to Twin Disc $ $ ) Dividends per share $ $ Earnings per share data: Basic earnings (loss) per share attributable to Twin Disc common shareholders $ $ ) Diluted earnings (loss) per share attributable to Twin Disc common shareholders $ $ ) Weighted average shares outstanding data: Basic shares outstanding Dilutive stock awards - Diluted shares outstanding Comprehensive income: Net earnings (loss) $ $ ) Adjustment for amortization of net actuarial loss and prior service cost, net oftax Foreign currency translation adjustment Comprehensive income Comprehensive income attributable to noncontrolling interest ) ) Comprehensive income attributable to Twin Disc $ $ The notes to condensed consolidated financial statements are an integral part of these statements. TWIN DISC, INCORPORATED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands, Unaudited) Three Months Ended September 24, September 25, Cash flows from operating activities: Net earnings (loss) $ $ ) Adjustments to reconcile net earnings (loss) to net cash provided by operating activities: Depreciation and amortization Other non-cash changes, net Net change in working capital, excluding cash ) Net cash provided by operating activities Cash flows from investing activities: Acquisitions of fixed assets ) ) Proceeds from sale of fixed assets 49 - Other, net ) ) Net cash used by investing activities ) ) Cash flows from financing activities: Proceeds from notes payable 18 - Payments of notes payable ) ) Proceeds from (payments of) long-term debt ) Proceeds from exercise of stock options 71 80 Dividends paid to shareholders ) ) Dividends paid to noncontrolling interest ) - Other ) Net cash provided (used) by financing activities ) Effect of exchange rate changes on cash Net change in cash Cash: Beginning of period End of period $ $ The notes to condensed consolidated financial statements are an integral part of these statements. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) A. Basis of Presentation The unaudited condensed consolidated financial statements have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) and, in the opinion of the Company, include all adjustments, consisting only of normal recurring items, necessary for a fair presentation of results for each period.Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such SEC rules and regulations.The Company believes that the disclosures made are adequate to make the information presented not misleading.It is suggested that these financial statements be read in conjunction with the consolidated financial statements and the notes thereto included in the Company's latest Annual Report.The year-end condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. New Accounting Releases In April 2010, the Financial Accounting Standards Board (“FASB”) issued a standards update providing guidance on defining a milestone and determining when it may be appropriate to apply the milestone method of revenue recognition.Consideration that is contingent on achievement of a milestone in its entirety may be recognized as revenue in the period in which the milestone is achieved only if the milestone is judged to meet certain criteria to be considered substantive.This update is effective for milestones achieved in fiscal years, and interim periods within those years, beginning on or after June 15, 2010, with early adoption permitted.This standards update is not expected to have a material impact on the Company’s financial statements. In June 2009, the FASB issued an amendment changing how a reporting entity determines when an entity that is insufficiently capitalized or is not controlled through voting (or similar rights) should be consolidated.New disclosures will be required regarding involvement with variable interest entities and any significant changes in risk exposure due to that involvement.This change was effective for the start of the first fiscal year beginning after November 15, 2009 (July 1, 2010 for the Company) and did not have a material impact on the Company’s financial statements. In June 2009, the FASB issued a revision which requires more information about transfers of financial assets, including securitization transactions, and where entities have continuing exposure to the risks related to transferred financial assets.It eliminates the concept of a “qualifying special-purpose entity,” and changes the requirements for derecognizing financial assets, and requires additional disclosures.This change was effective for the start of the first fiscal year beginning after November 15, 2009 (July 1, 2010 for the Company) and did not have a material impact on the Company’s financial statements. B. Inventory The major classes of inventories were as follows (in thousands): September 24, June 30, Inventories: Finished parts Work in process Raw materials C. Warranty The Company engages in extensive product quality programs and processes, including actively monitoring and evaluating the quality of its suppliers.However, its warranty obligation is affected by product failure rates, the extent of the market affected by the failure and the expense involved in satisfactorily addressing the situation.The warranty reserve is established based on our best estimate of the amounts necessary to settle future and existing claims on products sold as of the balance sheet date.When evaluating the adequacy of the reserve for warranty costs, management takes into consideration the term of the warranty coverage, historical claim rates and costs of repair, knowledge of the type and volume of new products and economic trends.While we believe the warranty reserve is adequate and that the judgment applied is appropriate, such amounts estimated to be due and payable in the future could differ materially from what actually transpires.The following is a listing of the activity in the warranty reserve during the three month periods ended September 24, 2010 and September 25, 2009 (in thousands): Three Months Ended September 24, September 25, Reserve balance, beginning of period $ $ Current period expense Payments or credits to customers ) ) Translation Reserve balance, end of period $ $ D. Contingencies The Company is involved in litigation of which the ultimate outcome and liability to the Company, if any, is not presently determinable.Management believes that final disposition of such litigation will not have a material impact on the Company’s results of operations, financial position or cash flows. E. Business Segments Information about the Company’s segments is summarized as follows (in thousands): Three Months Ended September 24, September 25, Manufacturing segment sales $ $ Distribution segment sales Inter/Intra segment elimination - manufacturing ) ) Inter/Intra segment elimination - distribution ) ) Net sales $ $ Manufacturing segment earnings (loss) $ $ ) Distribution segment earnings Corporate and eliminations ) ) Earnings (loss) before income taxes and noncontrolling interest $ $ ) September 24, June 30, Assets Manufacturing segment assets $ $ Distribution segment assets Corporate assets and elimination of inter-company assets ) ) $ $ F. Stock-Based Compensation In the first quarter of fiscal 2011 and 2010, the Company granted a target number of 98,358 and 91,807 performance stock unit awards, respectively, to various employees of the Company, including executive officers.The performance stock unit awards granted in fiscal 2011 will vest if the Company achieves a specified target objective relating to consolidated economic profit (as defined in the Performance Stock Unit Award Grant Agreement) in the cumulative three fiscal year period ending June 30, 2013.The performance stock unit awards granted in fiscal 2011 are subject to adjustment if the Company’s economic profit for the period falls below or exceeds the specified target objective, and the maximum number of performance stock units that can be awarded if the target objective is exceeded is 118,030.Based upon actual results to date and the probability of achieving the targeted performance levels, the Company is accruing the performance stock unit awards granted in fiscal 2011 at the target level.The performance stock unit awards granted in fiscal 2010 will vest if the Company achieves a specified target objective relating to consolidated economic profit (as defined in the Performance Stock Unit Award Grant Agreement) in the cumulative three fiscal year period ending June 30, 2012.The performance stock unit awards granted in fiscal 2010 are subject to adjustment if the Company’s economic profit for the period falls below or exceeds the specified target objective, and the maximum number of performance stock units that can be awarded if the target objective is exceeded is 110,168.Based upon actual results to date and the probability of achieving the threshold performance levels, the Company is accruing the performance stock unit awards granted in fiscal 2010 at the threshold level.Previous to the first quarter of fiscal 2011, the Company was not accruing for the performance stock unit awards granted in fiscal 2010 based upon the low probability of achieving the threshold performance levels.There were 278,665 and 233,065 unvested stock unit awards outstanding at September 24, 2010 and September 25, 2009, respectively.The performance stock unit awards are remeasured at fair-value based upon the Company’s stock price at the end of each reporting period.The fair-value of the stock unit awards are expensed over the performance period for the shares that are expected to ultimately vest.The compensation expense for the three months ended September 24, 2010 and September 25, 2009, related to the performance stock unit award grants, approximated $461,000 and $0, respectively. In the first quarter of fiscal 2011 and 2010, the Company granted a target number of 72,546 and 74,173 performance stock awards, respectively, to various employees of the Company, including executive officers.The performance stock awards granted in fiscal 2011 will vest if the Company achieves a specified target objective relating to consolidated economic profit (as defined in the Performance Stock Award Grant Agreement) in the cumulative three fiscal year period ending June 30, 2013.The performance stock awards granted in fiscal 2011 are subject to adjustment if the Company’s economic profit for the period falls below or exceeds the specified target objective, and the maximum number of performance shares that can be awarded if the target objective is exceeded is 87,055.Based upon actual results to date and the probability of achieving the targeted performance levels, the Company is accruing the performance stock unit awards granted in fiscal 2011 at the target level.The performance stock awards granted in fiscal 2010 will vest if the Company achieves a specified target objective relating to consolidated economic profit (as defined in the Performance Stock Award Grant Agreement) in the cumulative three fiscal year period ending June 30, 2012.The performance stock awards granted in fiscal 2010 are subject to adjustment if the Company’s economic profit for the period falls below or exceeds the specified target objective, and the maximum number of performance shares that can be awarded if the target objective is exceeded is 89,008.Based upon actual results to date and the probability of achieving the threshold performance levels, the Company is accruing the performance stock awards granted in fiscal 2010 at the threshold level.Previous to the first quarter of fiscal 2011, the Company was not accruing for the performance stock awards granted in fiscal 2010 based upon the low probability of achieving the threshold performance levels. There were 213,219 and 177,983 unvested stock awards outstanding at September 24, 2010 and September 25, 2009, respectively.The fair value of the stock awards (on the date of grant) is expensed over the performance period for the shares that are expected to ultimately vest.The compensation expense for the three months ended September 24, 2010 and September 25, 2009, related to performance stock awards, approximated $265,000 and $0, respectively. In addition to the performance shares mentioned above, the Company has unvested restricted stock outstanding that will vest if certain service conditions are fulfilled.The fair value of the restricted stock grants is recorded as compensation over the vesting period, which is generally 1 to 4 years.During the first quarter of fiscal 2011 and 2010, the Company granted 98,780 and 101,923 service based restricted shares, respectively, to employees in each year.There were 225,203 and 125,623 unvested shares outstanding at September 24, 2010 and September 25, 2009, respectively.Compensation expense of $193,000 and $96,000 was recognized for the three months ended September 24, 2010 and September 25, 2009, respectively, related to these service-based awards. G. Pension and Other Postretirement Benefit Plans The Company has non-contributory, qualified defined benefit plans covering substantially all domestic employees hired prior to October 1, 2003 and certain foreign employees.Additionally, the Company provides health care and life insurance benefits for certain domestic retirees.Components of net periodic benefit cost for the defined benefit pension plans and the other postretirement benefit plan are as follows (in thousands): Three Months Ended September 24, September 25, Pension Benefits: Service cost $
